RESOLUCIÓN
Este Tribunal Supremo, en el ejercicio de su poder inhe-rente para reglamentar la admisión y el ejercicio de la abo-gacía en Puerto Rico, crea el Comité Especial para Regla-mentar el Uso de las Cuotas del Colegio de Abogados de Puerto Rico.
La encomienda de este Comité será:
Someter para la consideración y estudio de este Tribunal, en o antes de sesenta (60) días, un proyecto de regla-mento para delimitar el uso de las cuotas y las estampillas a favor del Colegio de Abogados de Puerto Rico requeridas por la Ley Núm. 75 de 2 de julio de 1987, según enmen-dada, y la Ley Núm. 43 de 14 de mayo de 1932, según *218enmendada, y para proveer un remedio a los miembros de dicha institución para hacer valer los derechos según con-signados en la Constitución del Estado Libre Asociado de Puerto Rico y en la Constitución de Estados Unidos. Véanse: Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados de Puerto Rico, 682 F. Supp. 674 (D.C. P.R. 1988), confirmada por el Tribunal de Apelaciones para el Primer Circuito, Schneider v. Colegio de Abogados de Puerto Rico, 917 F.2d 620 (1990).
El Comité estará compuesto por las personas siguientes:
1. Ledo. José Alberto Morales, Presidente
2. Leda. Lady Alfonso de Cumpiano
3. Ledo. Pablo R. Cancio
4. Ledo. Gerardo Cario Altieri
5. Ledo. Waldemar Del Valle López
6. Ledo. Antonio García Padilla
7. Hon. Pedro López Oliver
8. Ledo. Genovevo Méléndez Carrucini
9. Ledo. Héctor Reichard de Cardona
10. Leda. Carmen Ana Rodríguez Maldonado
11. Ledo. Jorge Segarra Olivero
A los fines de descargar su encomienda, se instruye al Secretariado de la Conferencia Judicial que brinde al Co-mité la colaboración y el asesoramiento necesario.

Notifíquese la presente resolución a las personas desig-nadas y publíquese para beneficio de la profesión.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García se inhibió.
(Fdo.) Francisco Agrait Liado

Secretario General